Title: John Quincy Adams to Thomas Boylston Adams, 2 December 1778
From: Adams, John Quincy
To: Adams, Thomas Boylston



My Dear Brother
Passy Decr, the 2d 1778

I have just now wrote to my Brother charles & you would not like it if I did not write to you also. but now I have my pen in my hand what shall I write you about for you do not encourage by writing to me; you should ask mamma to write for you I have wrote very often to you but Mamma says that you have not recd. but once from me but I hope that you have recd. some more before now surely you have not forgot me. I have two letters from Mamma, 1 from my sister and two from my Cousin billy but not one from my Brother charles or you, but I have wrote to him and to you very often but perhaps you have not received them I have amongst the others given you an account of my Voyage and in another all the things that I have seen that have been remarkable and amongst others the description of the dome of the invalids & the ecole militaire the description of Which would be too long to write but I will take another oportunity to do it. I have 2 or 3 more letters to write and so I must Leave you, and beleive that I am your affectionate Brother

John Quincy Adams

